Title: Joel Yancey to Thomas Jefferson, 13 June 1819
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr Sir
             Poplar Forest 13th June 1819 
          
          I wrote you on the morning 10th Inst that and on the same Evening about 3 oClock: there was greatest hail storm I ever saw. your House appears to have b’een the centre of it, the damage is immense, a fine ps. wheat in Perrys I do not think will be worth cutting & all the rest & oats very much injured at Tomahawk, B. Cr. is not materially hurt by the hail but greatly damaged by the great rains, that fell yesterday and the day before, washing away intirely about 20 m Tobacco hills that was planted & growing very prettily. the corn is beat a good deal, by the hail but I hope it will come out again but every thing in the garden is intirely destroyed & 77  panes of glass broken to atoms in the and the House flooded with water. you may form some Idia, of  destruction, when assure you that the ground yard was covered, and the hoils hail stones generally larger than partridge eggs. I have been told that some measured 3 Inchees round, the damage on my little farm cannot be less 1000 Ds. short crops last year, the low prices, and the present gloomy  prospects, I do not know what is to become of us, the glass if to be procured, in Lynchburg I will have put in, but I have never  seen any there as large panes, as those in your windows & doors. we fortunatly finishd planting before the hail except 5 m at Tomahawk, but they have been plentifully supplyd from B. Creek so that we have been over at both places twice, every plant in the beds at Tom. was destroyed by the hail, wishing you health & happiness, & that we may the have the pleasure of seeing you at harvest I am with greeat respect
          
            J. Yancey
          
        